Citation Nr: 0724445	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-23 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an initial evaluation in excess of 40 
percent disabling for peripheral neuropathy of the left lower 
extremity.

3.  Entitlement to an initial evaluation in excess of 40 
percent disabling for peripheral neuropathy of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) is 
currently manifested by serious but not total occupational 
and social impairment, with symptomatology to include 
suicidal ideation, neglect of personal appearance and 
hygiene, some memory loss, and an inability to establish and 
maintain effective relationships, but no delusions or 
hallucinations, grossly inappropriate behavior, or 
disorientation to time or place.

2.  The veteran's peripheral neuropathy of the left lower 
extremity and right lower extremity are manifested by 
weakness and pain, with significant sensory deficiency, but 
no noted muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an initial evaluation in excess of 40 
percent disabling for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006).

3.  The criteria for an initial evaluation in excess of 40 
percent disabling for peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased 
evaluations, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With 
regard to the claim for an increased evaluation for PTSD, a 
letter dated in May 2003 satisfied the duty to notify 
provisions; additional letters were sent on this issue and 
with regard to the issue of increased initial evaluations for 
peripheral neuropathy of the bilateral lower extremities in 
September 2005 and March 2006.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The veteran was also accorded VA examinations in 
July 2003 and April 2004.  38 C.F.R. § 3.159(c) (4).  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation, 
such as the veteran's claim for an increased evaluation for 
PTSD, is the present level of disability.  Although the 
overall history of the disability is to be considered, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when an appeal is based on the assignment 
of an initial rating for a disability, following an initial 
award of service connection for this disability, such as the 
veteran's claim for increased initial evaluations for 
peripheral neuropathy, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

PTSD

The veteran asserts that his PSTD symptomatology warrants an 
evaluation greater than the currently established 70 percent 
rating.  The Schedule provides that a 70 percent evaluation 
is warranted where there is objective evidence demonstrating 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The maximum rating under Diagnostic Code 9411, a 100 percent 
evaluation, is warranted where there is total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of 


hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place, memory 
loss for names of close relatives, own occupation, or own 
name.  Id.

In this case, the evidence of record does not support an 
evaluation in excess of 70 percent for the veteran's service-
connected PTSD.  This is because the veteran's PTSD 
symptomatology, while clearly severe, does not result in 
total social and occupational impairment.  Initially, there 
is no evidence that the veteran experiences delusions or 
hallucinations, displays grossly inappropriate behavior, or 
is disoriented to time or place.  Although a February 2003 
private evaluation, concluded that the veteran's thought 
process or ability to communicate was impaired, the remaining 
evidence of record finds that the veteran's thought process 
was normal and he was able to communicate each time he was 
evaluated.  

VA outpatient treatment records in February 2003 and July 
2003, and the November 2003 private evaluation noted that the 
veteran had occasional suicidal ideations.  However, there is 
no clinical evidence of the record since March 2004 that the 
veteran has suicidal ideation, and at no time has it been 
documented that the veteran was a "persistent" danger to 
himself or others, even during his VA inpatient psychiatric 
treatment from December 2001 to January 2002.

In January 2005 and February 2005, there is evidence that the 
veteran the inability to perform his activities of daily 
living, to include minimal personal hygiene.  However, this 
was due to complications from his service-connected bilateral 
peripheral neuropathy and diabetes.  Otherwise, the clinical 
records from December 2001 through April 2006 show that his 
hygiene and grooming were fair to good.  

Additionally, two private evaluations dated in February 2003 
and November 2003 show that the veteran experienced 
significant memory impairment, and a July 2003 VA outpatient 
record noted that the veteran's memory was only fair.  
However, despite the private practitioner's characterization 
of the veteran's memory impairment as "significant," there 
is no evidence that it is so severe as to result in 


the veteran forgetting his own name, the names of his family 
members, or his occupation.  The record shows that he was 
able to give a clear history of his past employment, and to 
recall the physicians who had treated him in the past.

Ultimately, the above symptomatology reflects a serious level 
of social and occupational impairment, and the Board 
recognizes that several mental health practitioners have 
noted the veteran as being unemployable due in part to his 
PTSD.  However, total social and occupational impairment is 
not shown.  Although the veteran has some difficulties in his 
relationship with his son, VA treatment records from April 
2004, January 2005, and April 2006 show that the relationship 
was progressively improving.  Additionally, the evidence of 
record shows that he has been able to maintain a relationship 
with his wife and has engaged in family counseling to improve 
the collective family relationship.   

Because the weight of the evidence of record does not show 
total occupational and social impairment, the preponderance 
of the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy

Based on the results of the March 2004 VA examination, 
service connection for peripheral neuropathy of the left 
lower extremity and the right lower extremity was granted by 
a April 2004 rating decision, and a 40 percent evaluation 
assigned for each lower extremity, effective March 4, 2004, 
under Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  In pertinent part, Diagnostic Code 8520 provides 
for a 40 percent rating for moderately severe incomplete 
paralysis, and a 60 percent rating for severe incomplete 
paralysis with marked muscular atrophy.  Id.  When there is 
complete paralysis of the sciatic nerve, producing foot 
dangling and dropping, with no active movement possible of 
muscles below the knee, and flexion of the knee is either 
lost or very weakened, an 80 percent rating is warranted.  
Id.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

In this case, the evidence does not support an evaluation in 
excess of 40 percent, because it does not show that the 
veteran's peripheral neuropathy of either lower extremity 
rises to the level of severe incomplete paralysis.  To that 
end, the neuropathy shown has been primarily sensory.  The 
evidence, including the April 2004 VA peripheral nerves 
examination, an April 2005 VA outpatient treatment record, 
and the September 2005 and February 2006 VA outpatient 
diabetic foot examinations, consistently note decreased 
sensation to from the toes to the knee, including absent 
sensation on the heels, and a barely palpable or nonpalpable 
posterior tibial pulse.  

It is also clear that the veteran experiences some weakness, 
and significant pain in his bilateral lower extremities, for 
relief of which he uses oral and cutaneous prescription 
painkillers, as well as a transcutaneous electrical nerve 
stimulation (TENS) unit.  However, ultimately all physical 
examinations of the lower extremity muscles have been normal, 
with no noted atrophy.  Accordingly, an evaluation greater 
than 40 percent disabling for peripheral neuropathy of either 
lower extremity under Diagnostic Code 8520 is not warranted.

The veteran is entitled to be rated under the diagnostic code 
that allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this regard, the Board 
has considered the potential application of Diagnostic Codes 
5310-5312 (muscles of the foot and leg) and Diagnostic Code 
5316 (pelvic girdle muscle group), but notes that these 
diagnostic codes do not allow for an evaluation greater than 
the currently assigned 40 percent evaluations.  38 C.F.R. 
§4.73, Diagnostic Codes 5310-5313, 


5316 (2006).  A separate evaluation under these diagnostic 
codes would constitute prohibited pyramiding.  38 C.F.R. § 
4.14 (2006); see also Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  Furthermore, as the medical evidence does not 
establish foot drop, special monthly compensation for loss of 
use of a hand or foot is unwarranted.  See 38 C.F.R. §§ 
3.350, 4.63(b) (2006).

The Board has also considered the issue of whether the 
veteran's peripheral neuropathy of the left and right lower 
extremities presents an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  However, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required hospitalization due to 
his peripheral neuropathy, and although some interference 
with employment has been shown, it is documented to be 
primarily the result of other disabilities.  Accordingly, the 
RO's decision not to refer this increased rating claim to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.

In this case, the RO granted service connection and 
originally assigned separate 40 percent evaluations for 
peripheral neuropathy of the left lower extremity and of the 
right lower extremity as of the date these manifestations 
were first objectively noted, i.e., March 4, 2004.  See 38 
C.F.R. § 3.400 (2006).  After review of the evidence, there 
is no medical evidence of record that would support 
evaluations in excess of 40 percent for peripheral neuropathy 
of the left lower extremity and of the right lower extremity 
at any time subsequent to March 4, 2004.  Id.; Fenderson, 12 
Vet. App. at 119.

Because there is no evidence of severe incomplete paralysis 
of the lower extremities and no evidence of muscle atrophy in 
either of the lower extremities, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 49.


ORDER

An increased evaluation for service-connected PTSD is denied.

An initial evaluation in excess of 40 percent disabling for 
peripheral neuropathy of the left lower extremity is denied.

An initial evaluation in excess of 40 percent disabling for 
peripheral neuropathy of the right lower extremity is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


